Fish, J.
Although, upon a careful examination of the record, the verdict rendered in this case is not satisfactory to this oourt and, in its opinion, the trial court would have been well warranted in granting a new trial, yet as the evidence was conflicting, and that portion of it most favorable to the plaintiff, if it represented the real truth of the case, was sufficient to sustain the jury’s finding, the responsibility of allowing the same to stand will be left where the law places it, and the judgment below will not be disturbed.

Judgment affirmed.


All the Justices concurring.